Bauolay, J.
This is an action of ejectment with an equitable defense. The substance of the litigation is a difference as to the priority in equity between two mortgages.
Plaintiff asserts title under that which we shall designate as the first; the defendants. claim under the other, the second. Each was executed and acknowledged correctly, in respect of form, and purported to convey the same tract of land to secure payment of sums of money, but the first was recorded at 12:30 p. m. and the second at 1:45 p. m. of the same day, May 19, 1886.
It will not be needful to spread on our record all the details of the transaction. The gist of it is that a third party to the case, Mr.- Crow, entered intoan agreement with Mr. Beckett to buy this land; and, as part of the purchase, was to execute a deed of trust in the nature of a mortgage to Mr. Beckett to secure the greater portion of the purchase price, viz. $3,300.
Before this arrangement was carried out, Mr. Crow negotiated with the Walton & Tucker company for a loan of $3,000 upon the same land, which he represented he was about to buy of Mr. Beckett. The company (after some delay for the purpose of having the title examined) agreed to make the loan upon Crow’s acquiring a clear title. Beckett executed a deed of full warranty to Crow at the office of the company and delivered it to Crow. This having been placed of record, the mortgage by Crow, in favor of a trustee for the company, to secure the $3,000 was then given and filed for record’ *234at 12:30 p. m. and that sum was accordingly advanced to Crow by the company. Later in the day (at 1:45 p. M.), the mortgage of Crow to Beckett (to secure the-unpaid part of the purchase money) was recorded.
Beckett the next day became aware of the real condition of affairs as above disclosed, and began an attachment suit against Crow on the ground of fraud.
For the purposes of the present appeal we shall treat the plaintiff as occupyng the same position as the Walton & Tucker company that made the loan to Crow, though in fact plaintiff is the holder of the secured note by assignment or purchase from that company.
The trial court found for the plaintiff, and defendants appealed.
I. A mortgage (covering only the land conveyed) received by a vendor to secure the vendee’s notes for the price does not constitute a waiver of the vendor’s lien. This is a settled rule in Missouri.
But our registry laws declare that no instrument in writing affecting title to real estate shall be valid “except between the parties thereto, and such as have actual notice thereof, until the same shall be deposited with the recorder for record.” Revised Statutes, 1889, sec. 2420.
It follows that, where a loan is made upon the credit of an ostensibly clear record title, and an instrument securing the loan is duly recorded, that security cannot be impaired by the later record of a mortgage to the vendor to secure the purchase price of the title, where the lender had no notice of the facts creating a vendor’s lien at the time of making the loan.
The case at bar is distinguishable from Turk v. Funk, 68 Mo. (1878) 18, in this, that there the loan was made, not upon a clear record title in the borrower, but upon a lesser equitable estate vested in him, whereas here the entire title had passed to Crow, and *235upon that title the "Walton & Tucker company advanced the funds which their mortgage was intended to secure.
In Rogers v. Tucker, 94 Mo. (1887), 346 (another precedent relied upon by defendants), it appeared that all parties to the transaction were informed of the actual state of the title; and, hence, it was naturally’ held that a vendor’s lien embodied in his mortgage was prior in right to another lien given to a third person to secure a loan of part of advances toward the purchase money.
But in the case before us the important element of notice to the lender of the vendor’s rights in the premises, which dominated that judgment;, is wanting. Had the lending company here been informed (or was it chargeable in equity with notice, in the circumstances) of the real facts, touching’ the non-payment of the purchase money, the equities of the parties would be wholly different.
But equity follows the law, and cannot properly ignore the positive statute above quoted touching the effect to be given to the registry of deeds. It cannot rightly promote a vendor’s lien ’to a priority forbidden by the law as it is written.
II. The real issue in the case was one of fact, viz.: Whether or not the officers and agents of the Walton & Tucker company were affected with notice of the pon-payment of the purchase price by Crow, We have reviewed the testimony on that point, and from it conclude that those agents were quite as much surprised at the later disclosure of Crow’s manoeuvers in regard to the title as was Mr. Beckett. They seem to have been purposely kept in ignorance of the true state of affairs; and, unfortunately, Mr. Beckett’s infirmity of deafness, made it possible for him to be used, as he was used, to promote the scheme of deception practiced on the company as well as on himself.
*236The learned circuit judge, who had the advantage of a personal view of the parties, reached a finding for plaintiff, and in so doing we think he was right. The judgment is affirmed.
Sherwood, C. J., Black and Brace, JJ., concur.